Motion by defendant to suspend the hearing of the appeal in this case (see ante, p. 511), to enable it to make a motion in the Circuit Court for a new trial upon the ground of *591newly discovered evidence. Motion refused, this court holding that such motion- was addressed to its discretion and would not be granted, as it appeared that such evidence would not in duce the Circuit Judge to grant a new trial, it being parol cumulative, and only the opinion of one witness as to the amount of goods on hand at the time of the fire; moreover, tire affidavit showed that the evidence was discovered after the trial, but it did not appear to have been before appeal taken, nor did the affidavit show that it was unknown to the officers of the defendant company at the trial, or could not' have been discovered by them by the use of due diligence. This court says that a very strong case must be made to warrant the court in granting a new trial on newly discovered evidence, when such evidence is cumulative and resting in parol.
May 24th, 1882.
Opinion pee Curiam,